DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response
The previous rejections have been overcome. See the new rejections below.

Election/Restriction
The restriction requirement of 3/19/21 listed the following inventions: 
I. Claims 1-8, drawn to 3D memories with a vertical channel having a width variation portion adjacent to an interlayer that has the same width as another nearby interlayer.
II. Claims 9-18, drawn to 3D memories with a vertical channel in a first region and a pad region in a second region of the substrate, with a vertical stacked structure across both regions.
III. Claims 17-20, drawn to 3D memories having two different vertical support structures made of different materials.
The applicant elected invention I. Newly added claim 26 does not fall in elected invention I, but rather non-elected invention III; claim 26 recites “the second vertical support structures each includes a plurality of material layers different from a material layer of the first vertical support structures”. Therefore claims 26-30 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-25, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the 
Claim 1 recites that “the first vertical support structure and the vertical channel structure have vertical cross-sectional structures different from each other, wherein the first and second vertical support structures have vertical cross-sectional structures different from each other”. Claim 21 has a similar recitation: “wherein the first vertical support structure and the vertical channel structure have vertical cross-sectional structures different from each other, wherein the first and second vertical support structures have vertical cross-sectional structures different from each other”. So far as the examiner was able to discern, the specification does not refer to a “vertical cross-section”. The ordinary meaning of “vertical cross-section” is a view of structure that has been virtually sliced with a vertical plane. See e.g. https://study.com/skill/learn/identifying-horizontal-vertical-cross-sections-of-solid-figures-explanation.html. However, the specification does not show differences in the claimed vertical cross-sections. The only such differences identified in the specification are for horizontal cross-sections. Thus the specification does not enable the claimed vertical cross sectional differences.
The remaining claims are rejected based on their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-25, 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites that “the first vertical support structure and the vertical channel structure have vertical cross-sectional structures different from each other, wherein the first and second vertical support structures have vertical cross-sectional structures different from each other”. Claim 21 has a similar recitation: “wherein the first vertical support structure and the vertical channel structure have vertical cross-sectional structures different from each other, wherein the first and second vertical support structures have vertical cross-sectional structures different from each other”. So far as the examiner was able to discern, the specification does not refer to a “vertical cross-section”. The ordinary meaning of “vertical cross-section” is 
For present purposes, the examiner will interpret the term “vertical cross-section” to refer to either a horizontal cross-section, as this is the only enabled structure.
Claims 31 and 32 recite “the silicon substrate”; this lacks antecedent basis. Claims 31 and 32 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele
The remaining claims are rejected based on their dependencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 21-23, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US 9,870,991, in view of Hwang, US 2012/0061744.
Claim 1: Kim discloses 
a stack structure on a lower structure (“semiconductor structure”, col. 3, ll. 54-56) and including interlayer insulation layers (ILD) and gate horizontal patterns (CP) alternately stacked in a 
a vertical channel structure (CH) passing through the stack structure in the vertical direction and including a channel semiconductor layer (FIG. 1A); 
and a first vertical support structure (SP) passing through the stack structure in the vertical direction and spaced apart from the vertical channel structure in a horizontal direction (FIG. 1A-2), 
wherein a cross-sectional shape of the vertical channel structure is different than a cross-sectional shape of the first vertical support structure (FIG. 2).
Claim 1 also recites a two-section channel. This is not disclosed by Kim. However, this was known in the art. See e.g. Hwang, which discloses that
the vertical channel structure (530) includes a first vertical region (530a), a second vertical region (530b), and a width variation portion between the first vertical region and the second vertical region, wherein the interlayer insulation layers include an intermediate interlayer insulation layer (lowest 505b, FIG. 7B) adjacent to the width variation portion, wherein a lower surface of the 

    PNG
    media_image1.png
    568
    488
    media_image1.png
    Greyscale

This structure is a result of forming the memory stack in two or more sections (515a and 515b of Hwang). Forming the memory stack in multiple sections is useful to form a large stack, because, e.g. the isotropic etch used to make the opening for the channel is typically tapered and thus may become too narrow at the bottom of a large stack. It would have been obvious to have had this structure in Kim in order to have gained this benefit of facilitating the manufacturing of a large stack.
Claim 2: the first vertical region comprises a lower region and an upper region on the lower region, the second vertical region comprises a lower region and an upper region on the lower region, the upper region of the first vertical region has a width greater than a width of the lower region of the first vertical region, and the upper region of the second vertical region has a width greater than a width of the lower region of the second vertical region:

    PNG
    media_image2.png
    574
    504
    media_image2.png
    Greyscale

Claim 3: the upper region of the first vertical region adjacent to the second vertical region has a first width, the lower region of the second vertical region adjacent to the first vertical region has a second width less than the first width, and the width variation portion is a portion that changes from the first width to the second width between the upper region 


    PNG
    media_image3.png
    516
    504
    media_image3.png
    Greyscale

Claim 4: each of the first vertical region and the second vertical region changes in width with regularity in the vertical direction as they extend away from the lower structure, an upper region of the first vertical region and a lower region of the second vertical region have widths different from each other, and the width variation portion is a portion that changes in 

    PNG
    media_image4.png
    574
    504
    media_image4.png
    Greyscale

Claim 5: the first vertical support structure changes in width with regularity in the vertical direction away from the lower structure:

    PNG
    media_image2.png
    574
    504
    media_image2.png
    Greyscale



Claim 6: Kim discloses a second vertical support structure (SP1, FIG. 3B) spaced apart from the vertical channel structure (SP3) and the first vertical support structure; and a contact plug (GCT) contacting an upper surface of the vertical channel structure, wherein the second vertical support structure has the same cross-sectional structure (rectangular) as the vertical channel structure (FIG. 3B). 
Claim 21: Kim discloses
a stack structure disposed on a lower structure (SL1) and including interlayer insulation layers (ILD) and gate horizontal patterns (CP) stacked in a vertical direction, the vertical direction being perpendicular to an upper surface of the lower structure; 
a vertical channel structure (CH) passing through the stack structure in the vertical direction; 
a first vertical support structure (SP) passing through the stack structure in the vertical direction and spaced apart from the vertical channel structure; 
and a second vertical support structure (SP) passing through the stack structure in the vertical direction, wherein the first vertical support structure (T-shaped, FIG. 2) and the vertical channel 
wherein the first and second vertical support structures have vertical cross-sectional structures different from each other (SP1 and SP3, FIG. 3H; SP1 and SP3, FIG. 4A; SP1 and SPL, FIG. 4C; etc.).
Kim does not disclose the claimed multipart structure claimed. However, this was known in the art. See Hwang, FIG. 7B, which discloses 
that the vertical channel structure comprises a first vertical region, a second vertical region, and a width variation portion between the first vertical region and the second vertical region, 
and wherein the interlayer insulation layers include an interlayer insulation layer having a lower surface that contacts an upper surface of the width variation portion:

    PNG
    media_image5.png
    576
    494
    media_image5.png
    Greyscale

This structure is a result of forming the memory stack in two or more sections (515a and 515b of Hwang). Forming the memory stack in multiple sections is useful to form a large stack, because, e.g. the isotropic etch used to make the opening for the channel is typically tapered and thus may become too narrow at the bottom of a large stack. It would have been 
Claim 22: an upper surface of the second vertical support structure is coplanar with an upper surface of the vertical channel structure (Kim, FIG. 1B).
Claim 23: the vertical channel structure and the second vertical support structure have the same cross-sectional structure (rectangular cross-section, FIG. 1B) as each other, and the vertical channel structure further comprises a channel semiconductor layer (Kim, col. 2, ll. 50-52).
Kim FIGS. 1 and 2 discloses a generally similar width for the channel and the support structure. Changes in dimensions are not typically a source of patentable distinction absent unexpected results. MPEP 2144.04(IV).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER BRADFORD/Primary Examiner, Art Unit 2897